62 N.J. 243 (1973)
300 A.2d 150
MARY MUZIO AND ANGELO MUZIO, PLAINTIFFS-APPELLANTS,
v.
GEORGE KRAUZER, NICHOLAS KRAUZER AND JACOB KRAUZER, t/a KRAUZER'S QUALITY DAIRY STORE, DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued January 22, 1973.
Decided February 7, 1973.
Mr. Andrew M. Rockman argued the cause for appellant (Messrs. Levinson, Conover, Fink and Axelrod, attorneys).
Mr. Herbert C. Klein argued the cause for respondent (Messrs. Krieger and Klein, attorneys).
PER CURIAM.
The judgment of the Appellate Division, 122 N.J. Super. 221, is affirmed substantially for the reasons expressed in its per curiam opinion.
For affirmance  Chief Justice WEINTRAUB, Justice HALL, and Judges CONFORD and SULLIVAN  4.
For reversal  Justices JACOBS and MOUNTAIN  2.